Appeal from a judgment of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered April 13, 2009. The judgment, inter alia, adjudged that counterclaim plaintiff recover a specified sum from counterclaim defendant as the penalty for civil contempt.
Now, upon reading and filing the stipulation withdrawing and discontinuing appeals signed by the attorneys for the parties on March 11 and 18, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Peradotto, Lindley, Pine and Gorski, JJ.